Name: COMMISSION REGULATION (EC) No 1186/95 of 24 May 1995 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: trade policy;  animal product;  foodstuff
 Date Published: nan

 No L 118/54 I EN I 25. 5. 95Official Journal of the European Communities COMMISSION REGULATION (EC) No 1186/95 of 24 May 1995 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EC) No 177/95 (2), as last amended by Regulation (EC) No 928/95 0 ; Whereas it follows from applying the detailed rules contained in Regulation (EC) No 177/95 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 24, 1 . 2. 1995, p. 49. 0 OJ No L 95, 27. 4. 1995, p. 36. 25. 5. 95 I EN I Official Journal of the European Communities No L 118/55 ANNEX to the Commission Regulation of 24 May 1995 fixing die import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 23 from 5 to 11 June 1995 Week No 24 from 12 to 18 June 1995 Week No 25 from 19 to 25 June 1995 Week No 26 from 26 June to 2 July 1995 0204 30 00 156,680 152,293 148,790 145,288 0204 41 00 156,680 152,293 148,790 145,288 0204 42 10 109,676 106,605 104,153 101,702 0204 42 30 172,348 167,522 163,669 159,817 0204 42 50 203,684 197,981 193,427 188,874 0204 42 90 203,684 197,981 193,427 188,874 0204 43 10 285,158 277,173 270,798 264,424 0204 43 90 285,158 277,173 270,798 264,424 0204 50 51 156,680 152,293 148,790 145,288 0204 50 53 109,676 106,605 104,153 101,702 0204 50 55 172,348 167,522 163,669 159,817 0204 50 59 203,684 197,981 193,427 188,874 0204 50 71 203,684 197,981 193,427 188,874 0204 50 79 285,158 277,173 270,798 264,424 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.